 In the Matter of LITTLE ROCK FURNITURE MANUFACTURING COMPANYandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,.LOCAL -UNION #2904, AFLCase No. 15-R-1219.-Decided February 13, 1945Mr. W. Stuart McCloy,of Memphis, Tenn., andMr. C. L. McCarthy,.of Little Rock, Ark., for the Company.Mr. Charles F. Mendenhall,of Little Rock, Ark., andMr. Fred' G.Koenig, Sr.,of Birmingham, Ala., for the Carpenters.Mr. Joseph Kirby,of St. Louis, Mo., andMr. Joseph M. Jacobs,ofChicago, Ill., for the Upholsterers.Mr. Carl B. Curtis,of Fort Smith, Ark., andMr. Wm. R. Hen-derson,of Little Rock, Ark., for the CIO.Mr. Harry Nathanson,of counsel to the Board.-DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed.by United Brotherhood of Carpentersand Joiners of America, Local Union=#2904, affiliated with the Amer-icanFederation of Labor, herein called the Carpenters, alleging thata question affecting commerce hadarisen concerningthe representa-tion of employees of Little Rock Furniture Manufacturing Company,Little Rock,- Arkansas, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due notice -beforeWalter Wilbur and Laurence H. Whitlow, Trial Examiners.Said hearing was held at Little Rock, Arkansas, on October 20 and 21,and November 2 and 13, 1944. The Company, the Carpenters,Upholsterers InternationalUnion of North America, AFL, hereincalled the Upholsterers, and United Furniture Workers of America,CIO, herein called the CIO, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Upholsterers moved to dismiss the petition andthe Trial Examiner referred the motion to the Board for determina-60 N. L.R. B., No. 104.550 LITTLE ROCK FURNITURE MANUFACTURING COMPANY551tion.For reasons set forth in Section III,infra,the motion is denied.The Trial Examiner's rulings made at the hearing are free from prej-tiidicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLittle Rock Furniture Manufacturing Company, an Arkansas corpo-ration with its principal office and plant located at Little Rock, Ar-kansas, is engaged in the manufacture of furniture and other woodproducts.The Company purchases from outside the State of Arkan-sas approximately 40 percent of its raw materials, valued annuallyat approximately $100,000.Approximately 50 percent,of the Com-pany's finished 'products is annually shipped outside the State ofArkansas.The Company admits, that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited- Brotherhood of Carpenters and Joiners of America, LocalUnion #2904, affiliated with the American Federation of Labor, is'alabor organization admitting to membership employees of the Com-pany.Upholsterers International Union of North America, affiliated withthe American Federation of Labor, is a labor organization admitting tomembership employees of the Company.United Furniture Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn August 21, 1944, the Carpenters requested the Company to rec-ognize it as the exclusive bargaining representative of the Company'semployees.On August 24, 1944, the Company refused to grant thisrequest and stated that it had a contract with the Upholsterers andwould abide by its provisions until advised by the Upholsterers tothe contrary.In 1942, following a Decision and Direction of Election issued bythe Board,' the Upholsterers was certified as the exclusive bargaining1 39 N. L.R. B. 892. L52DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all the Company's production and maintenance eni-ployees.2On June 12, 1942, the Company entered into a- collective bar-gaining contract with the Upholsterers.Thereafter, the Upholster-ers and the Company entered into an agreement, dated July 9, 1943,modifying and amending the contract of June 12, 1942, and extendingits term until May 1, 1944, and from year to year thereafter, "unless-either party notifies the other in writing at least thirty (30) daysprior to May 1, 1944, or any subsequent year, of a desire to terminateits agreement."Since by notice, the contract of June 12, 1942, as extended, may beterminated as of a date which is less than 3 months from the presenttime, we find that it is not a bar to a present determination of rep-iesentatives.However, any certification which we'may issue shall befor the purpose of designating a representative to negotiate a newagreement to succeed the contract now in effect.'A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Carpenters represents a substantial number-of employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mealiingof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceemployees of the Company, including watchmen, firemen, truck driv-ers, truck washers, inspectors, stockmen, and assistant shipping clerk,but excluding clerical workers, salesmen, superintendents, non-pro-ductive foremen, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll2 40 N. L R. B. 12283Matter of Chrysler Motors Parts Corporation,38 N. L R B. 13794The Field Examiner reported that the Carpenters submitted 224 authorization cardsbearing dates between April and September 1944. There are approximately 325 employeesin the unit found appropriate.The Upholsterers relies upon its contract as evidence ofits interest in this proceeding.However, the CIO failed to produce any documentary evi-dence of its interest herein. LITTLE ROCK FURNITURE MANUFACTURING COMPANYperiod immediatelypreceding the date ofthe Direction of Electionherein subject to the limitationsand additionsset forth in theDirection.-5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Little Rock Fur-nitureManufacturing Company, Little Rock, Arkansas,an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in the unit found ap-propriate in Section IV, above, who were employed, during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during the said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces ofthe UnitedStates who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Brotherhood of Carpentersand Joiners of America, Local Union #2904, AFL, or by UpholsterersInternational Union of North America, AFL,for the purposes ofcollective bargaining,or by neither.I In view of the CIO's failure to produce any documentary evidence of its interest inthis proceeding. we shall not accord it a place on the ballot.